 294 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo-that the rationale ofWestern Electriccogently and persuasivelylaid to rest any such argument.48In view of all the foregoing considerations, I would overrule theentire line ofGeneral Electriccases.Accordingly, I would hold theinstant contract a bar to a present determination of representatives forat least a period of 2 years and I would therefore dismiss the petitions.40MEMBER MIIRDOCS, dissenting :I fully subscribe to the analysis of the law and the conclusionsreached in Member Peterson's dissent, which substantially reflects theviews I have consistently separately expressed or joined in since theWestern Electric Co.case 6049 That theGeneral Electricdeviation from the preceding trend may not bea permanentone isindicated by subsequent decisions in which the Board has again emphasized sta-bility in industrial relations.For example, the Board recently held that where a con-tract contains coterminous modification and termination clauses, a broad notice to modifyis not to be construed as an intent to terminate and the contract is a bar, if provision isexpressly made that in the event such notice is given, the contract will be automaticallyrenewed for another full term. It is said that, under these circumstances, a proposal formodification of the contract and the action taken thereon do not unstabilize the existingcontractual relationship to such an extent as to preclude the application of the usualcontract-bar rule.Mallinckrodt Chemical Works,114 NLRB 187;Michigan Gear & Engi-neering Company,114 NLRB 208.Another example which can be given is the increasing number of restrictions that theBoardhas been placing upon the application of its schism doctrine-which is an excep-tion to the contract-bar rule.Thus, fewer contracts are being found not a bar becauseof alleged schisms.SeeSaginaw Furniture Shops, Inc., 97NLRB 1488;Sylvania Elec-tricProducts Company,100 NLRB 357;Pepsi-Cola Buffalo Bottling Corp.,107 NLRB990; A.O. Smith Corporation,107 NLRB 1415;Weatherhead Company,108 NLRB 719.Finally, reference can be made to a number of decisions in which the Boardhas heldthat, under certain circumstances, a contract not formally executed until after the filingof a representation petition is nevertheless a bar to an election.Here, again the Boardhas acted in favor of maintaining stability of bargaining relationships. SeeOswego FallsCorp.,110 NLRB 621;Natona Mills, Inc.,112 NLRB 236;Phelps Dodge Refining Corpora-tion,112 NLRB 1209;Mervin Wave Clip Company, Inc.,114 NLRB 157.49 Inview of the fact that the contract has not been in effect for 2 years, it isunneces-saryforme to pass upon whether sufficient evidence has been presented to provethata substantialpart of the industry concerned is covered by contractsof 5 years' dura-tion.SeeDuncan Foundry andMachine Works, inc.,107 NLRB 298.50 94 NLRB 54 ;see also my dissentingopinions, e. g.,General ElectricCo., 108: NLRB1200;A>ngr4can ._L¢wnMowerCo., 108 NLRB 1589; andGriffithRubberMills, 114NLRB 712.Riteway, 'Motor PartsCorp.,'PetitionerandGarage,Parking &Service Station Employees Union,.Local 596, AFL-CIO.CaseNo. 4-RM-179. January 31,1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.1The name of the,Emplbyer appears asmcorrected,at-the Leading.115 NLRB No. 52. RITEWAY MOTOR PARTS CORP.295,Upon the entire record in this case, the Board finds :-1.The Employer is engaged in commerce within the meaning of'the Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.The Employer, a retail and wholesale automobile parts dealer,seeks a determination of the bargaining representatives at its Phila-delphia,Pennsylvania,salesestablishment.The Union, in effect,denies that a question concerning representationexists.2On April 26, 1955, the Union's secretary-treasurer requested theEmployer to sign a collective-bargaining contract, including'a union--shop provision, covering the Employer's employees, and accompaniedhis request by threat of picketing.Later in the day, the Employertelephoned the Union and suggested that the Union file a representa-tion petition with the Board.The Union declined this proposal andasserted that the picket line would be imposed the following morning.On April 27, 1955, the Union began picketing, displaying signs read-ing "RITEWAY MOTOR PARTS CO., NOT UNION; WE ASKALL EMPLOYEES TO JOIN LOCAL 596, IBTCWHA, AFL."Approximately 2 hours after the picketing started, the Union tele-phoned the Employer, stating that it could be seen that the Union wasnot bluffing, and asked if the Employer was ready to sign a contract.The Employer again refused to do so.On May 21, 1955, the Unionnotified the Employer, by letter, that it did not claim to represent amajority of the Employer's employees and that its current picketingwas for organizational purposes only.Thereafter, on May 26, 1955,the Employer filed its petition herein.The Union withdrew its picketline about May 28, 1955.At the hearing, held June 8 and 17, 1955,the Union renewed its disclaimer of interest, and over the objection ofthe Employer 3 offered testimony that it did not intend to reestablishits picket line.At a reopened hearing 4 the Employer introducedevidence showing that the Union had, in fact, reestablished its picketline for 1 day, on August 9, displaying the same picketsigns asbefore.The Employer also presented testimony that, in the course of a tele-phone conversation on the day that the picketing resumed, the Unionasked the Employer how it liked the picket line at the premises; andin answer to the Employer's query as to how long the picketing wouldbee As the unfair labor practice charges filed by the Employer against the Union haven withdrawn,we need not consider the question raised by the Union as to the pro-priety of the Employer'swaiver of charges for the purpose of this proceeding.s In view of our findings hereinafter,we need not rule upon the Employer's motion tostrike the testimony of the Union's business agent as to the Union's intentions in con-nection with future picketing.40n August 23, 1955, the Employer filed a motion to reopen the record herein, allegingthat the Union had resumed,and threatened to continue,intermittent picketing.OnSeptember 7, 1955, the Board granted the Employer'smotion and ordered a reopenedhearing.- 296DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinue, the Union asserted that the pickets might be withdrawn butwould be reinstated.The Union denies havingmade afurther demand for recognitionand, although it admits that the picketlinewasreestablished onAugust 9, it contends that the picketing was for organizational pur-posesonly.The Employerassertsthat the Union's reestablishmentof the picket line and related conduct casts doubt on themeaning ofthe Union's disclaimer of interest.A disclaimer of interest is valid only if clear and unequivocal, andonly if the union disclaiming does not engage in any activity incon-sistent with the disclaimer.'Organizational activity,in and of itself,is notinconsistent with a disclaimer.'However, the record in thiscase shows that the Union at the outset threatened a picket line if theEmployer refused to sign a contract, and that the very next day itposted pickets at the Employer's premises, clearly implementing itsoriginal threat, and establishing the purpose of the picketing as anattempt to obtain a contract, despite the fact that the signs carried bythe pickets may have been organizational in character'At the orig-inal hearing, the Union disclaimed interest.As picketing had ceased,and no other conduct of the Union up to that time wasinconsistentwith its disclaimer, the petition was then subject to dismissal.Butbefore the Board took action, the Union again picketed the Employer,in the circumstances described above.The sole question for resolution here, then, is whether the Union'spicketing and other conductafterits disclaimer at the originalhearingwas inconsistent with that disclaimer.The fact that no further picket-ing occurred and that the Union again disclaimed at the second hear-ing is not alonecontrolling.Otherwise,a unioncould playfast andloose with the Board by disclaiming at a hearing, and thereafterresumepicketing,ad infinitum.A union may well change its mind;despite previous conduct aimed at securing recognition, it may atthe hearing decide to disclaim.But once having availeditself ofthis privilege, it may not thereafter engage in inconsistent conductand thenagaindisclaim.As to the 1-day picketing after the hearing closed, we need nothere decide that standingaloneit constituted conduct inconsistentwith the disclaimer.But the conduct of the Union's representativesclearly negated the ostensible organizational character of the picketing.The conversation with the Employer, the statement by the union repre-sentative to the Employer as to how it liked the picketline at itspremises, and the threat to reinstate the pickets, could have had no6SeeMcAllisterTransfer, Inc.,105 NLRB 751; KimelShoe Company,97 NLRB 127.6Hamilton's Ltd.,93 NLRB 1076, at 1078;Smith'sHardware Company,93 NLRB 1009,at 1010.7We find itunnecessary to determine this question. RITEWAY MOTOR PARTS CORP.297other purpose than to induce the Employer to action.We believe,in all the circumstances, that that action could only have been recogni-tion of the Union and execution of a contract, the very objectivefor which the Union had threatened to, and did, picket the Employerbefore the hearing.Our dissenting colleague asserts that the factsdo notimpelthe inference that the original purpose of the Unionwas unchanged. They certainly dispel any possibility that the picket-ing was only for organizational -purposes.The inference that thepicketing was for the original purpose is entirely reasonable; indeed,it is difficult to imagine what else the Union could have had in mindin speaking with the Employer as it did.Accordingly, we find that the picketing was tantamount to a demandfor recognition, and that in all the circumstances the Union's dis-claimer has been vitiated.'We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer contends that the only appropriate unit consists ofits salesmen, truckdrivers, warehousemen, and maintenance employees,including the counter man, but excluding office and clerical em-ployees.The Union asserts that there should be separate units ofsalesmen, warehousemen, and truckdrivers, but takes no position as tothe Employer's other employees.There are approximately 30 employees in the unit alleged as appro-priate by the Employer which includes 11 warehousemen, 2 mainte-nance men, 4 inside salesmen and a counter man, 5 outside salesmen,and 6 truckdrivers.The warehousemen, also referred to as "pickers," perform custom-ary warehouse duties, storing incoming shipments, filling orders forproducts, and preparing them for shipment to customers.The 2maintenance men devote about 30 percent of their time to cleanupwork, but spend the remainder of their time performing the sameduties.=as. the ;warehousemen,-. In other words, they are essentiallywarehousemen.The inside salesmen and the counter man also per-form some warehouse work. The inside salesmen take telephone or-ders from customers, and the counter man waits on customers callingat the counter.These employees are all hourly rated and share thesame supervision.-The outside salesmen spend 80 percent of their time away from theEmployer's premises, calling on customers and soliciting business.Unlike the other employees, they are on a salary and commissionbasis, and, except for the one-half day per week they spend inside the8 SeeFrancis PlatingCo., 109 NLRB 35;Petrie's,AnOperating Division of RedRobinStores, Inc,108 NLRB 1318;Swee-T-Shirts, Inc.,111 NLRB 377, at 379;CurtisBrothersInc,114 NLRB 116. There appears to be but one such employee. 298DECISIONS,OFNATIONAL LABORRELATIONS BOARDstore taking telephone orders, they appear to have no contact with anyother employees.We find, on these facts, that the interests of the insidesalesmen aremore closely allied to those of the warehousemen than to those of theoutside salesmen.We shall, accordingly, group the insidesalesmenwith the warehousemen for unit purposes,' and shall establish:sepa-rate unit for the outsidesalesmen."The six truckdrivers spend almost all their time away from theplant delivering products ordered by customers.Although they couldappropriately be joined with the warehousemen," as the Union seeksto represent them separately, we shall, in accordance with the Board'susual policy of permitting truckdrivers to be separately represented,establish the truckdrivers as a separate unit.Accordingly, we find that the following employees of the Employerat itsPhiladelphia, Pennsylvania, establishment, constitute units ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :(1)All warehouse employees, including maintenance men, insidesalesmen, the price and location clerk, and the counter man, but ex-cluding outside salesmen, truckdrivers, office clerical employees,guards, watchmen, and supervisors within the meaning of the Act.(2)All outside salesmen, excluding all other employees and super-visors within the meaning of the Act.(3)All truckdrivers, excluding all other employees and supervi-sors within the meaning of the Act.[Text of Direction of Elections omitted from publication.]MEMBER PETERSON, dissenting :I cannot agree with the majority opinion in this case with respectto its resolution of the issue of the Union's disclaimer of interest.For, without expressly stating so, it represents a clear departure fromwell-established Board precedent.According to the majority's factual findings-some of which arebased upon controverted testimony-on April 26, 1955, the Unionasked the Employer to sign a contract and accompaniedits requestwith a threat of picketing.On April 27, 1955, when it began pick-eting, it inquired whether the Employer was ready to sign.However,on May 21, 1955, the Union notified the Employer, by letter, that itdid not claim to represent a majority of the employees and that itscurrent picketing was for organizational purposes. It wasunneces-sary for the Union to change its picketsignsat that time, since theywereclearly of the type used in organizational picketing.At the° J. Segari &Co , 114 NLRB 1159.10 SeeWeaver-BeattyMotor Co.,112 NLRB 6011 SeeOzburn-Abaton andCo., Inc.,112NLRB 941. RITEWAY MOTOR PARTS CORP.299hearing on June 8 and 17, 1955, the Union 'renewed its disclaimer ofinterest.The only subsequent events were the reestablishment onAugust 9, 1955, for 1 day by the Union of its picket line which hadbeen withdrawn on May 28, 1955; a telephone conversation on August9, 1955, in which the Union asked the Employer how it liked thepicketing and asserted that the picket line might be withdrawn, butwould be reinstated; and, another disclaimer of interest by the Unionat the reopened hearing on September 29, 1955.It is axiomatic that a disclaimer of interest, if it is to be recognized,must be clear and unequivocal and the "disclaiming union must notengage inany inconsistent activity.My colleagues apparently findsuch inconsistent conduct here because of the Union's initial threat topicket the Employer if it refused to sign a contract and because whenthe Union resumed picketing after the disclaimer it again clearly indi-cated by its conduct that its purpose had not really changed, that theEmployer could remove the picket line by signing a contract. Inreferring to "the disclaimer," presumably my colleagues are advertingto the one made by the Union at the hearing on June 8 and 17, 1955.And, by their allusion to "its conduct," they can only mean the Union'sreestablishment of the picket line on August 9, 1955, for 1 day, itsinquiry as to how the Employer liked the picket line, and its assertionwith regard to the possible future withdrawal and reinstatement ofthe line.It by no means follows that the Union's inquiry and its referenceto the maintenance or discontinuance of the picket line impels theinference that its original purpose of obtaining a contract was un-changed.My difficulty in this regard is considerably enhanced bythe fact that the record shows that the Union never once in any mannermentioned a contract after April 29, 1955-the day on which it beganpicketing with signs which were patently organizational in character.I can only conclude that what my colleagues are really saying is thatthe Union's disclaimer is nullified solely because of its resumption ofpicketing.However, there are numerous Board decisions-none ofwhich to my knowledge has been overruled-holding that the merereestablishment of a picket line after a union has made a disclaimerof interest is insufficient to cast doubt upon the validity of the dis-claimer and does not constitute a reassertion by the union of itsrepresentation claim where the union makes no claim for recognitionor demand for a contract after it has filed its disclaimer.laThis isprecisely the situation here.My colleagues admit that organizational activity is not inconsistentwith a disclaimer.Yet, it appears to me that their determination in'See for example,General Paint Corp.,95 NLRB 539;Smith's Hardware Company,cited in footnote 6 of the majority opinion ;Hamilton's Ltd ,cited in footnote 6 of themajority opinion;Palace Knitware Co.. Inc,93 NLRB 872;Hubach and ParkinsonMotors,'88 NLRB 1202;De De Johnson,77NLRB 730. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case constitutesa seriousimpairment of the rightof a union toengage in such conduct without being forced to an election.For, theeffect of their action here is that oncea unionseeks a contract orrecognition from an employer and commences picketing, upon itsfailure to receive either, its subsequent disclaimer of interest and with-drawal of its picket line will be equated to equivocal conduct if, forany reason and regardless of the intervening time interval, the picket-ing is resumed.Thus, it seems to me that to hold, as my colleagues do,that the Union's picketing for 1 day on August 9, 1955, was tantamountto a demand for recognition, despite its disclaimer on June 8 and171 1955, and the absence of any evidence that the picketing thereafterwas anything but organizational in character, is to say that once theUnion asked for a contract and began picketing the die was cast andit could no longer change or alter the nature or purpose of the picket-ing.I 'cannot subscribe to such a view which, in my opinion,placesall its emphasis upon a union's conduct prior to its disclaimer andcompletely ignores the fact that because of changing times and cir-cumstances a union's purpose in picketing thereafter may be alteredaccordingly.However, there is another reason which I find equallypersuasivefor disagreeing with the position espoused here by my colleagues.Thus, they appear to disregard the fact that the Union resumed itspicketing for only 1 day and that it had not been picketing for morethan a month at the time of the reopened hearing when it again dis-claimed interest.My researchfailsto disclose any Board decision inwhich a question concerning representation was found and an electiondirected where there was an unqualified disclaimer of interest andno current picketingor boycotting going on at the time of the hearing.As a matter of fact, in each of thecasescited by the majority asauthority for their finding the plants of the employers involved werebeing picketed currently.'Indeed, in the very recentFranklincase,14where there was a dis-claimer of interest and no picketing at the time of the hearing, thisBoard found that the union's conduct was not inconsistent with the dis-claimer and dismissed the petition, even though the cessation of picket-ing was pursuant to a State court injunction. In my opinion, asidefrom the fact-which I do not consider particularly significant-thathere the Union picketed for 1 day prior to its disclaimer of interestat the latest hearing, the only basis for distinguishing the instant casefromFranklinis one whicha fortiorirequires the same result.Thus,ifwe are to look to conduct to ascertain purpose, then it seems to methat the fact that here the Union ceased picketing voluntarily affordsa much more persuasive reason for finding no inconsistent activity than18 See footnote8, supra.14Franklin Square Lumber Co.,114 NLRB 519. GENERAL BOXCOMPANY301in theFranklincase where the cessation of picketing was. involuntarilycaused.In view of the foregoing, I would issue an order dismissing thepetition in this case with the usualcaveatthat the Board will enter-tain a motion by the Employer requesting reinstatement of the peti-tion, in the event that the Union, within 6 months from the date of theorder, engages in conduct inconsistent with its disclaimer.General Box CompanyandInternational Woodworkers of Amer-ica,AFL-CIO,Petitioner.Case No. 15-RC-1340. January 31,1956DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on November 15, 1955,under the direction and supervision of the Regional Director for theFifteenth Region, among the employees in the unit described in thestipulation.At the conclusion of the election, a tally of ballots wasfurnished the parties.The tally shows that of 69 eligible voters, 61cast valid ballots, of which 28. voted for and 33 against the participat-ing labor organization.There were 5 challenged ballots.The Petitioner filed objections to conduct affecting the election whichobjections were mailed to the Regional Director and were postmarked10 p. m., November 21, 1955.The Regional Director received theseobjections on November 23, 1955.On December 1, 1955, the RegionalDirector issued his report on objections in which he found that asthe parties were provided with a tally of ballots on November 15 thePetitioner's objections received at the Regional Office in New Orleans,Louisiana, on November 23, were not timely filed. Consequently,he recommended that the objections be overruled and the results of theelection be certified.The Petitioner filed timely exceptions to theRegional Director's report.The Petitioner contends that the date of filing objections shouldbe the date when they are deposited in the mail.Furthermore, thePetitioner alleges that the objections were actually deposited in themail 8 hours before the postmarked time and asserts that objectionsmailed that same day to the Employer in a rural area 150 miles awayfrom Montgomery, Alabama, where they were posted, were deliveredon November 22.The Petitioner contends that the. Regional Direc-tor did not receive the objections before November 23 because of adelay in mail delivery caused by the postal service for which the Peti-tioner should not be held responsible.115 NLRB No. 50.